10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

| i l ‘ 4 oe

Case 1:18-cv-08653-VEC-SDA Document 59 Filed 11/07/18 Page1of5

IN THE UNITED STATES DISTRICT COURT

 

-~} FP} Gr | FOR THE SOUTHERN DISTRICT OF NEW YORK

 

lr Ry, JURISDICTION
D. GEORGE SWEIGERT, Case No.: 1:18-cv-08653-UA
Plaintiff/Counterdefendant,
vs. DEFENDANT/COUNTERCLAIMANT’S
SUPPLEMENT TO MOTION FOR RULING TO
JASON GOODMAN, SHOW CAUSE FOR DEFENDANT'S CONDUCT OF
PROVIDING FALSE ADDRESS AND PERSISTENT
Defendant/Counterclaimant EFFORTS TO AVOID SERVICE

 

 

 

DEFENDANT/COUNTERCLAIMANT’S SUPPLEMENT TO MOTION FOR RULING TO SHOW CAUSE
FOR DEFENDANT'S CONDUCT OF PROVIDING FALSE ADDRESS AND PERSISTENT EFFORTS TO
AVOID SERVICE

Comes now Defendant/Countercliamant Jason Goodman, Pro Se, with this supplemental motion for ruling
to show cause for defendant's conduct of providing false address and persistent efforts to avoid service.
Defendant/Countercliamant Jason Goodman states as follows in support of his motion:

Defendant/Countercliamant Jason Goodman is placed in a position where he cannot comply with rule 5(b).
Defendant/Countercliamant Jason Goodman respectfully requests that the court summon Plaintiff/Counter
Defendant Sweigert in on an order to show cause as to why he has persistently resisted service through multiple
address changes, false claims with regard to the documents contained in electric service and providing a false
address as confirmed by the U.S. Postal Service. See Exhibit A and Exhibit B. In the alternative

Defendant/Countercliamant Jason Goodman prays this court will consider dismissing the complaint against the

defendant.

Respectfully submitted a

ae J
Jason Goodman, Pro S¢
252 7" Avenue Apt }

 

New York, NY 1000
truth@crowdsourcethetruth.or:

DEFENDANT/COUNTERCLAIMANT’S SUPPLEMENT TO MOTION FOR RULING TO SHOW CAUSE FOR
DEFENDANT'S CONDUCT OF PROVIDING FALSE ADDRESS AND PERSISTENT EFFORTS TO AVOID
SERVICE - 1

 
 

10

li

12

13

15

16

V7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:

 

DEFENDANT/COUNTERCLAIMANT’S SUPPLEMENT TO MOTION FOR RULING TO SHOW CAUSE FOR
DEFENDANT'S CONDUCT OF PROVIDING FALSE ADDRESS AND PERSISTENT EFFORTS TO AVOID

SERVICE - 2

 

!

18-cv-08653-VEC-SDA Document 59 Filed 11/07/18 Page 2 of 5

EXHIBIT A

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 59 Filed 11/07/18 Page 3 of5

EXHIBIT B

ane

at

 

DEFENDANT/COUNTERCLAIMANT’S SUPPLEMENT TO MOTION FOR RULING TO SHOW CAUSE FOR
DEFENDANT'S CONDUCT OF PROVIDING FALSE ADDRESS AND PERSISTENT EFFORTS TO AVOID
SERVICE - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

_ 4

Case 1:18-cv-08653-VEC-SDA Document 59 Filed 11/07/18 Page 4of5

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

JURISDICTION
D. GEORGE SWEIGERT, Case No.: 1:18-cv-08653-UA
Plaintiff,
VS. CERTIFICATE OF SERVICE
JASON GOODMAN,
Defendant
CERTIFICATE OF SERVICE

I certify that on the 7th day of November 2018, I served true and accurate copies of the foregoing
document on the following persons, either by deposit in the U.S. Mail, addressed as follows and with the correct
first-class postage affixed thereto, or be deposit in the designated courthouse mailbox, or by hand-delivery, as

indicated below:

Name:Pro Se Section of the U.S. District Court Southern District of New York
Served by:

[xX] Hand-delivery

{ ] Deposit in the designated courthouse mailbox

[ ] By deposit in the U.S. Mail addressed as follows:

Name: D. George Sweigert (aka David George Sweigert, aka Dave Acton)
Served by:

[ ] Hand-delivery

[ J Deposit in the designated courthouse mailbox

[X] By deposit in the U.S. Mail addressed as follows:

CERTIFICATE OF SERVICE - 1

 
pw

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

Case 1:18-cv-08653-VEC-SDA

D. George Sweigert, C/O
P.O. Box 152

Mesa, AZ 85211

Respectfully submitted

CERTIFICATE OF SERVICE - 2

Document 59 Filed 11/07/18 Page 5of5

 

Jason Goodman, Pro S¢

252 7» Avenue Apt 64

New York, NY 1000]
truth@crowdsourcethetruth.org

 
